Order entered February 28, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-11-01594-CR

                            DAMON ROBERTSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. F11-17405-K

                                         ORDER
       Because appellant is not entitled to hybrid representation, we DENY his February 25,

2013 pro se motion to file supplemental brief. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim.

App. [Panel Op.] 1981).




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 PRESIDING JUSTICE